—Appeal by the defendant from (1) an amended judgment of the County Court, Orange County (Berry, J.), rendered January 27, 1997, revoking a sentence of probation previously imposed by the Supreme Court, New York County (Adlerberg, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previ*328ous conviction of attempted robbery in the third degree, and (2) a resentence of the same court, imposed February 13, 1998.
Ordered that the amended judgment and the resentence are affirmed.
Contrary to the defendant’s contention, the resentence imposed by the court upon the defendant’s admission to a violation of probation was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.